Case:20-11590-TBM Doc#:37 Filed:04/20/20               Entered:04/20/20 12:54:12 Page1 of 2




                 UNITED STATES BANKRUPTCY COURT
                   FOR THE DISTRICT OF COLORADO
 In re:                           )
                                  )
 REAL GOODS SOLAR, INC.           ) Case No. 20-11590-TBM
 EIN: XX-XXXXXXX                  )
                                  ) Chapter 7
        Debtor.                   )
                                  )

      NOTICE OF TRUSTEE’S MOTION TO ENGAGE AND COMPENSATE
    DEBBIE ROMERO AS AN INDEPENDENT CONTRACTOR EFFECTIVE THE
                       DATE OF THE MOTION


                           OBJECTION DEADLINE: MAY 11, 2020

        YOU ARE HEREBY NOTIFIED that Jeanne Y. Jagow, as chapter 7 Trustee (“Trustee”)
for the bankruptcy estate of Real Goods Solar, Inc. (“Debtor”), filed Trustee’s Motion to Engage
and Compensate Debbie Romero as an Independent Contractor Effective the Date of the Motion
(the “Motion”) with the Bankruptcy Court.

       On March 5, 2020, Debtor filed for relief under chapter 7, title 11 of the United States
Code. Trustee is the duly appointed and acting Chapter 7 trustee of the bankruptcy estate of Debtor.

        Debtor’s original business consisted of the sale and installation of solar energy systems.
Debtor’s primary customers were homeowners and small commercial building owners in the
United States. Debtor and its subsidiaries offered turnkey solar services, including design,
procurement, permitting, build-out, grid connection, financing referrals and warranty work for its
customers. Trustee is informed and believes that, in some cases, Debtor or its subsidiaries entered
into leases for solar panels with its customers. In other cases, Debtor or its subsidiaries financed
its customers’ purchase and installation of the solar panels.

       In September 2017, Debtor entered into an exclusive domestic and international world-
wide Technology License Agreement with Dow Global Technologies LLC (“Dow”) pursuant to
which Debtor has the exclusive right to manufacture the POWERHOUSETM in-roof solar shingle
and component parts (the “Dow Agreement”). In November of 2018, Debtor received United
Laboratories (“UL”) certification for the POWERHOUSETM 3.0 solar shingles and, as required
under the Dow Agreement, began to commercialize the solar shingles. Debtor engaged third-party
manufacturers to manufacture and assemble component parts for the POWERHOUSETM solar
shingles. Debtor’s business plan was to sell the POWERHOUSE™ solar shingles to homebuilders
and develop a network of authorized roofers.

        On Schedule A/B, Debtor listed $2,693,015.00 in outstanding accounts receivable owed
by its residential and commercial customers (the “Accounts Receivable”). Trustee is seeking to
engage a third-party company to assist Trustee in collecting the outstanding Accounts Receivable
Case:20-11590-TBM Doc#:37 Filed:04/20/20                 Entered:04/20/20 12:54:12 Page2 of 2




and wishes to employ Debbie Romero, an ex-employee of the Debtor, to assist Trustee in locating
and downloading the necessary information to pursue collection efforts. Trustee is informed and
believes that Debtor was the parent company for wholly-owned subsidiaries. Trustee is seeking
financial information for the Debtor and its subsidiaries and believes that Ms. Romero also will be
able to assist Trustee in obtaining this necessary information and any other information necessary
for Trustee to effectively administer the bankruptcy estate.

        Trustee is informed and believes that some of the information is on Debtor’s server and
some of the information is stored in cloud-based applications. Previously, Trustee filed an
application to employ iO Group, LLC to consolidate critical accounting and other data from the
cloud providers to the physical servers, take down, back-up, remove and secure necessary
electronic information. Therefore, Trustee seeks to hire Ms. Romero pursuant to 11 U.S.C.
§ 503(b) to work with Trustee and iO Group, LLC to locate and gather the necessary information
from the servers, accounting systems and possibly the physical records.

        Trustee intends to hire Ms. Romero as an independent contractor at the rate of $50.00 per
hour to provide such services for up to a total of 150 hours. Trustee also seeks authority to pay Ms.
Romero from time to time for such services up to a maximum of 150 hours.

       If you oppose the Motion or object to the requested relief, your objection and request for
hearing must be filed on or before the objection deadline stated above, served on the movant at the
address indicated below, and must state clearly all objections and any legal basis for the objections.
The Court will not consider general objections.

        In the absence of a timely, substantiated objection and request for hearing by an interested
party, the Court may approve or grant the requested relief without any further notice to creditors or
other interested parties.

Dated: April 20, 2020                          Respectfully submitted,

                                               ONSAGER | FLETCHER | JOHNSON LLC

                                               s/ Joli A. Lofstedt
                                               Joli A. Lofstedt, Esq. #21946
                                               1801 Broadway, Suite 900
                                               Denver, Colorado 80202
                                               Phone: (303) 512-1123
                                               Fax: (303) 512-1129
                                               joli@OFJlaw.com

                                               Counsel for Jeanne Y. Jagow as
                                               Chapter 7 Trustee




                                                  2
